Case 3:20-cv-00206-TSK-RWT Document 1-2 Filed 10/30/20 Page 1 of 1 PageID #: 26




 Cover Sheet attachment

 William M. Bulgar, Jr., Administrator of the Estate of James Bulger v. USP Coleman,
 et al.

 Additional attorneys of records for Plaintiff

 s/L. Dante diTrapano
 L. Danté diTrapano, Esq. (WVSB# 6778)
 500 Randolph Street
 Charleston, WV 25302
 Telephone: 304-343-4323
 Fax: 304-344-3684
 dditrapano@cldlaw.com

 s/Benjamin Adams
 Benjamin Adams, Esq. (WSB# 11454)
 Calwell Luce diTrapano PLLC
 500 Randolph Street
 Charleston, WV 25302
 Telephone: 304-343-4323
 Fax: 304-344-3684
 badams@calwelllaw.com

 s/ Alex McLaughlin
 Alex McLaughlin, Esq. (WVSB# 9696)
 Calwell Luce diTrapano PLLC
 500 Randolph Street
 Charleston, WV 25302
 Telephone: 304-343-4323
 Fax: 304-344-3684
 amclaughlin@calwelllaw.com

 s/Anthony I. Werner
 Anthony I. Werner, Esq. (WVSB# 5203)
 John & Werner Law Offices, PLLC
 Board of Trade Building, STE 200
 80 - 12th Street
 Wheeling, WV 26003
 Telephone: 304-233-4380
 Fax: 304-233-4387
 awerner@johnwernerlaw.com




                                                 1
